Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09401 Name of Fund: The BlackRock Strategic Municipal Trust (BSD) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, The BlackRock Strategic Municipal Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock Strategic Municipal Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Alabama - 11.9% Alabama State Public School and College Authority, Capital Improvement Revenue Bonds, Series C, 5.75%, 7/01/18 $7,000 $7,221,270 Courtland, Alabama, IDB, Solid Waste Disposal Revenue Refunding Bonds (Champion International Corporation Project), AMT, Series A, 6.70%, 11/01/29 Arizona - 3.7% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/32 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 6.25%, 5/01/15 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7%, 5/01/20 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7.25%, 5/01/27 California - 13.5% California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series C, 6.30%, 6/01/55 (a) California State, GO, 5%, 3/01/33 (b) Sacramento County, California, Airport System Revenue Bonds, FLOATS, VRDN, AMT, Series 2729, 7.61%, 7/01/39 (c)(d)(e) University of California Revenue Bonds, Series B, 4.75%, 5/15/38 West Valley Mission Community College District, California, GO (Election of 2004), Series A, 4.75%, 8/01/30 (d) Colorado - 4.6% Colorado Health Facilities Authority, Revenue Refunding Bonds (Poudre Valley Health Care), 5.20%, 3/01/31 (d) Colorado Springs, Colorado, Utilities System Improvement Revenue Bonds, Subordinate Lien, Series C, 5%, 11/15/45 (d) Northwest Parkway Public Highway Authority, Colorado, Senior Revenue Bonds, CABS, Series B, 6.30%, 6/15/11 (a)(d)(f) Park Creek Metropolitan District, Colorado, Senior Limited Tax Supported Revenue Refunding Bonds, 5.50%, 12/01/37 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) HFA Housing Finance Agency CABS Capital Appreciation Bonds IDA Industrial Development Authority EDA Economic Development Authority IDB Industrial Development Board EDR Economic Development Revenue Bonds S/F Single-Family FLOATS Floating Rate Securities SIFMA Securities Industry and Financial Markets GO General Obligation Bonds Association HDA Housing Development Authority VRDN Variable Rate Demand Notes 1 BlackRock Strategic Municipal Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Connecticut - 7.2% Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Refunding Bonds, Sub-Series A, 5.50%, 9/01/28 $1,500 $1,188,270 Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Refunding Bonds, Sub-Series B, 5.75%, 9/01/27 (g) Florida - 15.3% Arborwood Community Development District, Florida, Capital Improvement Special Assessment Bonds (Master Infrastructure Projects), Series B, 5.10%, 5/01/14 Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding Bonds, Series A, 5%, 6/01/38 Hillsborough County, Florida, IDA, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series A, 7.125%, 4/01/30 Jacksonville, Florida, Health Facilities Authority, Hospital Revenue Bonds(Baptist Medical Center Project), Series A, 5%, 8/15/37 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 Orange County, Florida, Tourist Development, Tax Revenue Refunding Bonds, 4.75%, 10/01/32 (h) Sumter Landing Community Development District, Florida, Recreational Revenue Bonds, Sub-Series B, 5.70%, 10/01/38 Illinois - 7.4% CenterPoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8%, 6/15/23 (g) Illinois Educational Facilities Authority Revenue Bonds (Northwestern University), 5%, 12/01/33 Illinois State Finance Authority Revenue Bonds (Friendship Village of Schaumburg), Series A, 5.625%, 2/15/37 Illinois State Finance Authority Revenue Bonds (Monarch Landing, Inc.
